                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


CLINTON STRANGE                                    CIVIL ACTION NO. 18–0295

VERSUS                                             JUDGE S. MAURICE HICKS, JR.

CARNIVAL CORPORATION                               MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM RULING

       Before the Court is a Motion to Dismiss filed by the defendant, Carnival Corporation

(“Carnival”). See Record Document 31. Carnival contends that the claims of the plaintiff,

Clinton Strange (“Strange”), who is proceeding pro se, should be dismissed because he

has failed to sufficiently allege a violation of the Telephone Consumer Protection Act

(“TCPA”) and because his claims were filed in an improper venue. See id. For the

reasons that follow, the Motion to Dismiss is DENIED.

                                     BACKGROUND

       Strange filed suit against Carnival, initially asserting that Carnival had committed

violations of 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B), (b)(3), and (f) of the TCPA based on

calls to his cell phone. See Record Document 1. Thereafter, Carnival filed a motion to

dismiss that raised defenses of improper venue and failure to state a claim on which relief

may be granted. See Record Document 17. Strange responded with a motion to amend

his complaint, wherein he instead asserted a claim based on an alleged violation of the Do

Not Call provisions of the TCPA, 47 U.S.C. § 227(c)(5). See Record Document 21. The

motion for leave to amend the complaint was granted and because the amended complaint

substantially changed the claims at issue, Carnival’s initial motion to dismiss was denied
without prejudice to any of the arguments or defenses raised therein. See Record

Document 29. Thereafter, Carnival filed the instant motion to dismiss. See Record

Document 31.

                                   LAW AND ANALYSIS

I.     Pleading Standards and the Rule 12(b)(6) Standard.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” The

standard for the adequacy of complaints under Rule 8(a)(2) is a “plausibility” standard

found in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007), and

its progeny. Under this standard, “[f]actual allegations must be enough to raise a right to

relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Id. at 555-56, 127 S. Ct. at 1965 (citations omitted). If

a pleading only contains “labels and conclusions” and “a formulaic recitation of the

elements of a cause of action,” the pleading does not meet the standards of Rule 8(a)(2).

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citation omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows parties to seek dismissal of a

pleading for failure to state a claim upon which relief may be granted. In deciding a Rule

12(b)(6) motion to dismiss, a court generally “may not go outside the pleadings.” Colle v.

Brazos Cnty., Tex., 981 F.2d 237, 243 (5th Cir. 1993) (citation omitted). However, a court

may rely upon “documents incorporated into the complaint by reference [] and matters of

which a court may take judicial notice” in deciding a motion to dismiss. Dorsey v. Portfolio

Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (citation omitted); see Fed. R. Evid. 201.



                                        Page 2 of 11
Additionally, courts must accept all allegations in a complaint as true. See Twombly, 550

U.S. at 555, 127 S. Ct. at 1965.

          A motion to dismiss is “viewed with disfavor and is rarely granted.” Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011), quoting Harrington v. State Farm Fire & Cas.

Co., 563 F.3d 141, 147 (5th Cir. 2009). Dismissal is appropriate only if the complaint fails

to plead “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570, 127 S. Ct. at 1974. To satisfy this standard, the complaint must provide more

than conclusions, but it “need not contain detailed factual allegations.” Colony Ins. Co. v.

Peachtree Constr., Ltd., 647 F.3d 248, 252 (5th Cir. 2011). However, it must allege

enough facts to move the claim “across the line from conceivable to plausible.” Twombly,

550 U.S. at 570, 127 S. Ct. at 1974. Determining whether the plausibility standard has

been met is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950.

II.       Failure to State a Claim.

          The Do Not Call provision of the TCPA which Strange has alleged has been violated

states:

          A person who has received more than one telephone call within any 12-
          month period by or on behalf of the same entity in violation of the regulations
          prescribed under this subsection may, if otherwise permitted by the laws or
          rules of court of a State bring in an appropriate court of that State–

                 (A) an action based on a violation of the regulations prescribed
                 under this subsection to enjoin such violation,

                 (B) an action to recover for actual monetary loss from such a
                 violation, or to receive up to $500 in damages for each such
                 violation, whichever is greater, or

                 (C) both such actions.

                                          Page 3 of 11
47 U.S.C. § 227(c)(5). Strange’s amended complaint alleges only two challenged calls,

one on January 25, 2018, and one on March 6, 2018. Carnival contends that one of those

calls was made within a thirty-one day grace period that followed Strange’s registration of

his phone on the Do Not Call registry, and the other call is not alone sufficient to allege a

cause of action under the TCPA because it requires two or more offending calls. See

Record Document 31. However, as Magistrate Judge Hornsby noted in his Memorandum

Order regarding Strange’s motion to amend his complaint:

              Carnival’s arguments hinge on the assumption that Plaintiff
              registered his phone on January 24, 2018. Plaintiff’s proposed
              amendment states, however, that Plaintiff “ensured on 1-24-
              2018 that his cellphone was registered . . . .” Plaintiff cites
              Exhibit D (Doc. 26), which is a print of a page showing
              registration was complete with respect to his number. The
              exhibit bears the date January 24, 2018 at the top, but it is not
              clear whether that was the date of actual registration, the date
              Plaintiff checked for confirmation of registration, or whether it
              is simply the date the page was printed. Thus, a factual
              underpinning of the futility argument is not without doubt.

Record Document 29 at 2. As in its memorandum in opposition to Strange’s motion to

amend, Carnival again relies only upon the exhibit referred to by the magistrate (Record

Document 26), which clearly contains potential ambiguities. Despite having been informed

of the perceived factual discrepancies by the magistrate judge, Carnival nonetheless

unconvincingly argues that “[b]y stating “Registration Complete,” the registration document

clearly shows that registration of the number was completed on the day that the website

was visited.” Record Document 31 at 2. Carnival takes its circular logic to a further

extreme by arguing that “Mr. Strange’s Amended Complaint also clearly states that he

visited the website, and therefore registered his telephone number, on January 24, 2018.”

Id. To the contrary, and as pointed out by Magistrate Judge Hornsby, simply visiting the

                                       Page 4 of 11
website on that date does not necessarily indicate that Strange registered his number on

that date. Carnival’s assertions otherwise, especially in light of Magistrate Hornsby’s

memorandum order, are disingenous, at best. Therefore, Carnival’s attempt to have

Strange’s claims dismissed for this reason is insufficient.

       However, in his opposition brief to Carnival’s motion to dismiss, Strange states that

“[t]he Plaintiff did register his cellphone number [] on the National Do Not Call Registry on

January 24, 2018 and did submit the registration document provided by the Federal Trade

Commission website.” Record Document 34 at 2. Even this apparent admission in a

response brief does not result in the outcome Carnival seeks. Strange goes further in his

response to assert that the cell phone number at issue had already been registered in the

Do Not Call Registry on October 29, 2014, and attaches an exhibit evidencing such. See

Record Document 36. This assertion inserts another hurdle for Carnival to overcome.

       In an attempt to overcome this new hurdle, Carnival conjures up an entirely different

argument in its reply. Carnival contends that Strange has “acknowledged that Carnival

called his number only one day later [than January 24 - the date of his registration],

because it belonged to a Carnival customer, Mrs. Hill.”1 Record Document 31 at 1

(emphasis added).      However, Strange “acknowledged” no such thing.            There is no

allegation in any of Strange’s filings that the mysterious Mrs. Hill was a Carnival customer,

or what her relation is to the instant dispute. Carnival further suggests that the new,


1
 In his amended complaint, Strange asserts that “[t]he Defendant originally began calling
the Plaintiff’s cell phone in about January 2018 regarding a ‘Carnival Cruise’ Plan for a
‘Mrs. Hill’ on 1-25-18 (see Exhibit A). Plaintiff explained to the agent calling that Mrs. Hill
could no longer be reached at this number. . . .” Record Document 30 at 1. Presumably,
Carnival believes that Mrs. Hill, at one point, was the owner of the cell phone number that
it called. However, this is unclear from the amended complaint.

                                        Page 5 of 11
October 24, 2014 registration document submitted by Strange “does not implicate Mr.

Strange’s privacy interests, since Carnival is permitted to call its customers (i.e., Mrs. Hill)

even if that number is on the Do Not Call list.” Record Document 37 at 1-2. Once again,

there is no allegation that Mrs. Hill was a Carnival customer or that the cell phone belonged

to Mrs. Hill, and there is no evidence (as this is a motion to dismiss) to support any of these

assertions. Simply stated, there are too many discrepancies, and far too much innuendo

by Carnival, for this Court to be able to grant a motion to dismiss for failure to state a claim.

       Incredibly, Carnival then proceeds to assert that Strange’s complaint should be

dismissed because the TCPA provides that there is no violation when there is an

established business relationship between the consumer and the company. In support of

this argument, Carnival refers to the following statement made by Strange in his amended

complaint: “Carnival Corporation is mostly a good Cruise Line Company whose focus is

both customer centric while focusing on the bottom-line for their shareholders.” Carnival

somehow concludes that “[t]his shows that Mr. Strange has been a customer of Carnival

and has a close relationship with Carnival.” Record Document 31 at 3. This fantastical

assertion by Carnival does not even merit a response by the Court.

       Considering Strange’s complaint as a whole, he has plausibly alleged facts which

suggest, but do not prove, that Carnival may have legal liability. This Court’s duty is to

“determine whether the plaintiff stated a legally cognizable claim that is plausible, not to

evaluate the plaintiff’s likelihood of success.” Thompson v. City of Waco, Tex., 764 F.3d

500, 503 (5th Cir. 2014) (quotation and citation omitted). While Strange may not ultimately

prevail, he has alleged enough factual content to nudge his claims “across the line from

conceivable to plausible.” Iqbal, 556 U.S. at 680, 129 S. Ct. at 1950-51, quoting Twombly,

                                         Page 6 of 11
550 U.S. at 570, 127 S. Ct. at 1974.          The Court must not convert the plausibility

requirement of pleading into an analysis of whether Strange is likely to succeed on the

merits. See Twombly, 550 U.S. at 556, 127 S.Ct. at 1965 (“[O]f course, a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable, and that a recovery is very remote and unlikely.”). At this stage, Strange is

only required to plead a plausible cause of action. This conclusion in no way determines

his ultimate success.

       In addition, this Court is hesitant to dismiss a claim at this stage of pleading

considering the minimal legal argument, in addition to the factual inconsistencies and

innuendo, that were made by Carnival in support of its position. While there is not as much

factual detail set forth in Strange’s complaint as might be ideal, his allegations are sufficient

to state a plausible claim against Carnival. A complaint may proceed even if “recovery is

very remote and unlikely,” so long as the alleged facts “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555-56, 127 S. Ct. at 1965 (citation omitted).


III.   Improper Venue.

       In the alternative, Carnival contends that Strange’s claims must be dismissed for

improper venue under Federal Rule of Civil Procedure 12(b)(3), arguing that the Western

District of Louisiana is an improper venue. See Record Document 31 at 6. If a defendant

objects to venue, the burden is on the plaintiff to establish that venue is proper in the

judicial district in which the case has been brought. See Perez v. Pan Am. Life Ins. Co.,

70 F.3d 1268 at *2 (5th Cir. 1995). When considering a Rule 12(b)(3) motion, the Court

must accept all allegations in the complaint as true and resolve all conflicts in favor of the

                                         Page 7 of 11
plaintiff. See Braspetro Oil Servs. Co. v. Modec (USA), Inc., 240 F. App’x 612, 615 (5th Cir.

2007). The Court may look at evidence in the record beyond simply those facts alleged

in the complaint and its proper attachments. See Ambraco, Inc. v. Bossclip B.V., 570 F.3d

233, 237 (5th Cir. 2009). If the Court determines that venue is improper, it “shall dismiss,

or if it be in the interest of justice, transfer such case to any district . . . in which it could

have been brought.” 28 U.S.C. § 1406(a).

       Venue is governed by 28 U.S.C. § 1391. Section 1391 provides: “[e]xcept as

otherwise provided for by law . . . this section shall govern the venue of all civil actions

brought in district courts of the United States.” 28 U.S.C. § 1391(a). Section 1391(b)

instructs that venue is appropriate in:

       (1)     a judicial district in which any defendant resides, if all defendants
               are residents of the State in which the district is located;
       (2)     a judicial district in which a substantial part of the events or omissions
               giving rise to the claim occurred, or a substantial part of property that
               is subject of the action is situated; or
       (3)     if there is no district in which an action may otherwise be brought as
               provided in this section, any judicial district in which any defendant
               is subject to the court’s personal jurisdiction with respect to such
               action.


See 28 U.S.C. § 1391(b). If venue is challenged, the court must determine whether the

case falls within one of the three categories. See Trois v. Apple Tree Auction Ctr., Inc.,

882 F.3d 485, 493 (5th Cir. 2018). “If it does, venue is proper; if it does not, venue is

improper, and the case must be dismissed or transferred under section 1406(a).” Id.,

quoting Alt. Marine Const. Co. v. U.S. Dist. Court for the W. Dist. of Tex., 571 U.S. 49, 56,

134 S. Ct. 568, 577 (2013).

                                          Page 8 of 11
       Venue may be proper in more than one district, and the “substantial part of the

events or omissions test does not require that the chosen venue to be the best venue. . .

the selected district must simply have a substantial connection to the claim.” Zurich Am.

Ins. Co. v. Tejas Concrete & Materials, Inc., 982 F.Supp.2d 714, 722 (W.D. Tex. 2013)

(emphasis in original), quoting VP, LLC v. Newmar Corp., No. 11-2813, 2012 WL 6201828,

at *9 (E.D. La. Dec. 12, 2012). “‘[S]ubstantiality’ for venue purposes is ‘more of a qualitative

than quantitative inquiry, determined by assessing the overall nature of the plaintiff’s claims

and the nature of the specific events or omissions in the forum, and not by simply adding

up the number of contacts.” Univ. Rehab. Hosp., Inc. v. Int’l Co-op. Consultants, Inc., No.

05-1827, 2006 WL 1098905 (W.D. La. Apr. 24, 2006) (quotations and citation omitted).

“Although the chosen venue does not have to be the place where the most relevant events

took place, the selected district’s contacts still must be substantial.” See McClintock v.

Sch. Bd. East Feliciana Parish, 299 F. App’x 363, 365 (5th Cir. 2008).2
2
 Carnival focuses upon the argument that it is not a resident of the Western District of
Louisiana and that the events giving rise to this action did not occur in the Western District
of Louisiana. See Record Document 31 at 6. A defendant corporation resides “in any
judicial district in which such defendant is subject to the court’s personal jurisdiction.” 28
U.S.C. § 1391(c)(2). “When a state has more than one judicial district, as Louisiana does,
a corporate defendant resides in any district in which ‘its contacts would be sufficient to
subject it to personal jurisdiction if that district were a separate State.” Fowler v. Deloitte
& Touche, LLP, No. 15-2695, 2017 WL 1293983, at *3 (W.D. La. Mar. 24, 2017) (citing 28
U.S.C. § 1391(d)). Carnival contends that it is a foreign corporation with its headquarters
and principal place of business in Miami, Florida, and that it has no employees in the
Western District of Louisiana. It further summarily asserts that it does not have sufficient
minimum contacts with the district, without any discussion of specific or general jurisdiction.
This Court need not reach this argument because it has determined that a substantial part
of the events giving rise to the claim occurred in the Western District of Louisiana.
However, the Court notes that other district courts have concluded that intending to call
people within a certain district is sufficient to establish purposeful direction for specific
jurisdiction. See Ott v. Mort. Invs. Corp. of Ohio, Inc., 65 F. Supp. 3d 1046, 1057 (D. Or.
2014); Rinky Dink Inc. v. Elec. Merch. Sys. Inc., No. 13-1347, 2014 WL 5880170, at *3
(W.D. Wash. Sept. 30, 2014); Luna v. Shac, LLC, No. 14-607, 2014 WL 3421514, at *3

                                        Page 9 of 11
       According to Strange’s amended complaint, Carnival called him while he was in the

Western District of Louisiana. See Record Document 30 at 4. Strange also appears to

argue that because his cell phone number has a Louisiana area code of 318, Carnival

intended to reach someone in the Western District of Louisiana by calling that number.

Moreover, the inquiry of the Court under Section 1391(b)(2) is only concerned with whether

a substantial part of the events or omissions giving rise to the claim occurred within the

proposed district. In this case, Carnival (1) intentionally called a number with a Louisiana

area code, (2) by doing so, expected to reach someone in Louisiana, and (3) assuming this

conducted violated the TCPA, the injury caused by Carnival’s conduct occurred in

Louisiana. This Court finds that a substantial number of events giving rise to Strange’s

claims occurred in the Western District of Louisiana. See Sapan v. Dynamic Network

Factory, Inc., No. 13-1966, 2013 WL 12094829, at *3 (S.D. Cal. Nov. 25, 2013) (finding the

district where plaintiff received the phone call to be a proper venue in a TCPA case).

Venue may be proper in more than one location, and the Court is not required to determine

the “best” venue, but rather whether the chosen venue is proper. See Old Republic Ins.

(N.D. Cal. July 14, 2014). This Court agrees with the analysis by the court in Ewing v.
McCarthy, No. 3:17-1554, 2017 WL 4810098, at *3 (S.D. Cal. Oct. 25, 2017):

              The Court recognizes the fact that, in this day and age, many
              mobile telephone numbers may belong to someone who does
              not live in the area matching the number’s area code. But as
              the court in Ott explained, it is also true that many, and
              perhaps the majority, of the numbers with a particular area
              code belong to individuals who actually live in that area. 65 F.
              Supp. 3d at 1057. This Court also expresses concern that if it
              cannot infer intent to reach an area from the fact that an
              individual called an area code corresponding to that area, in
              most TCPA cases the only jurisdiction in which a claim can be
              brought will be wherever the defendant is located. That result
              is simply too unjust to accept.

                                      Page 10 of 11
Co. v. Admiral Ins. Co., No. 15-3597, 2016 WL 10788990, at *3 (W.D. Tex. Aug. 8, 2016).

For the reasons explained above, venue is proper within the Western District of Louisiana.3

                                      CONCLUSION


       Based on the foregoing, the Motion to Dismiss filed by Carnival (Record Document

31) is DENIED.

       An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.


       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 20th day of March, 2019.




3
 In the alternative, Carnival has requested, in a one-sentence paragraph, that should the
court decline to dismiss the claims of Strange, it should transfer the case to Eastern District
of Louisiana pursuant to 28 U.S.C. § 1406(a). See Record Document 31 at 8. This Court
has determined that venue is proper in the Western District of Louisiana.

                                       Page 11 of 11
